DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koehler et al. (WO 2017/212000 A1; hereinafter Koehler).

Regarding claim 1, Koehler discloses a detector arrangement (fig. 4) for an X-ray phase contrast system (title and abstract), the detector arrangement comprising: a scintillator (11) configured to convert X-ray radiation (from 4) into optical radiation (pg. 10:11); an optical grating (12) configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system (pg. 11:11-12); and a detector (20) configured to detect the optical radiation, wherein the optical grating (12) is located between the scintillator (11) and the detector (20), and wherein an optical path between the optical 

Regarding claim 5, Koehler discloses a system for X-ray phase contrast imaging (title), the system comprising: an X-ray interferometer comprising: a radiation source (4) for emitting X-ray radiation; an object receiving space for arranging an object (5) to be imaged (with 20); a phase grating (G1); and a detector arrangement (fig. 4) comprising: a scintillator (11) configured to convert X-ray radiation into optical radiation (pg. 10:11); an optical grating (12) configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system (pg. 11:11-12); and a detector (20) configured to detect the optical radiation, wherein the optical grating (12) is located between the scintillator (11) and the detector (20), and wherein an optical path between the optical grating (12) and the scintillator (11) is free of focusing elements (within 15) for the optical radiation. 

Regarding claim 6, Koehler discloses wherein the optical grating (12) comprises a pitch being adapted to the phase grating (fig. 10) and to a distance between the optical grating (12) and the radiation source (4). 

Regarding claim 8, Koehler discloses wherein the radiation source is a point-like radiation source (4) for emitting the X-ray radiation.

Regarding claim 9, Koehler discloses wherein the radiation source is a large-focused radiation source (4) for emitting the X-ray radiation; and wherein the system further comprises an absorption grating (G0) located between the radiation source (4) and the object receiving space (for 5). 

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (WO 2016/163177 A1; hereinafter Tanabe). Tanabe will hereinafter refer to US 2018/0279972 A1 for its translation of WO 2016/0163177 A1). 

Regarding claim 1, Tanabe discloses a detector arrangement (fig. 16a) for an X-ray phase contrast system (fig. 18), the detector arrangement comprising: a scintillator (upper 15) configured to convert X-ray radiation into optical radiation; an optical grating (lower 17) configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system (fig. 18); and a detector (lower 21) configured to detect the optical radiation, wherein the optical grating (lower 17) is located between the scintillator (upper 15) and the detector (lower 21), and wherein an optical path between the optical grating (lower 17) and the scintillator (upper 15) is free of focussing focusing elements (within 19/21) for the optical radiation. 

Regarding claim 5, Tanabe discloses a system for X-ray phase contrast imaging (fig. 18), the system comprising: an X-ray interferometer comprising: a radiation source (103) for emitting X-ray radiation; an object receiving space for arranging an object (M) to be imaged (with 21 in fig. 16a); a phase grating (7/107); and a detector arrangement (fig. 16a) comprising: a scintillator (upper 15) configured to convert X-ray radiation into optical radiation; an optical grating (lower 17) configured to be an analyzer grating which is adapted to a phase-grating (7/107) of an X-ray phase contrast system (fig. 18); and a detector (lower 21) configured to detect the optical radiation, wherein the optical grating (lower 17) is located between the scintillator (upper 15) and the detector (lower 21), and wherein an optical path between the optical grating (lower 17) and the scintillator (upper 17) is free of focusing elements (within 19/21) for the optical radiation. 

Regarding claim 6, Tanabe discloses wherein the optical grating (lower 17) comprises a pitch being adapted to the phase grating (7/107) and to a distance between the optical grating (lower 17) and the radiation source (103). 

Regarding claim 8, Tanabe discloses wherein the radiation source is a point-like radiation source (103) for emitting the X-ray radiation.

Regarding claim 9, Tanabe discloses wherein the radiation source is a large-focused radiation source (103) for emitting the X-ray radiation; and wherein the system further comprises an absorption grating (107) located between the radiation source (103) and the object receiving space (for M). 

Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-13 and 16 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884